The city of Binghamton voluntarily assisted a W.P.A. project as a convenient means of reducing the burden of providing relief to the indigent. It furnished space for the work and invited workers in the W.P.A. project to use a corridor in a building where the city stored supplies for distribution to persons requiring relief. The city owed a duty to these workers to exercise reasonable care in maintaining the corridor in a safe condition. The evidence sustains a finding that employees of the department of the city in charge of its relief work created a dangerous condition in the corridor by the negligent manner in which they piled up the supplies and that the plaintiff suffered severe injuries through such negligence.
Assuming for the purposes of the appeal that in providing relief for the indigent the city was performing a governmental duty imposed upon it by the State, and might claim immunity from liability for negligence of persons employed in carrying out that governmental duty, the immunity would not extend to the failure of the city to perform its duty to exercise reasonable care to maintain in a safe condition the corridor which it invited the W.P.A. workers to use. That is a duty voluntarily assumed towards persons who were not beneficiaries of the city relief work and for damages caused by a breach of that duty, the city is liable. (Cf. Engels v. City of New York, 281 N.Y. 650; Nathanson *Page 470 
v. City of New York, 282 N.Y. 556; Whittaker v. Village ofFranklinville, 265 N.Y. 11; Oeters v. City of New York,270 N.Y. 364.)
The judgment should be affirmed, with costs.
LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgment affirmed.